OPINION OF THE COURT
Kane, J.
This matter concerns the dispute between a local church and its regional presbytery over the power of an administrative commission appointed by the presbytery to control *165the affairs and property of the local church. At issue is the extent of this court’s jurisdiction to determine intrachurch disputes under Federal and State law and, if exercised, the degree of deference required in effectuating such determinations. Of necessity, a brief recitation of the facts and a history of plaintiff church is required.
The First Presbyterian Church of Schenectady was founded as an unincorporated religious association in 1760 during the days of the Colonial Governor. It was incorporated in the State of New York pursuant to chapter 79 of the Laws of 1801 on January 14, 1803, and except for a change of name on January 20, 1809, there has been no change in its corporate status since that date. During this entire period up to January, 1977, it subscribed to the Presbyterian doctrine, and recognized and adhered to the authority of the regional presbytery over its congregation and property. However, prior to January, 1977, as a result of disenchantment and discontent with what it considered the policies and activities of defendant United Presbyterian Church in the United States of America (UPCUSA), plaintiff petitioned defendant Presbytery of Albany to be dismissed to another denomination. The request was denied and an administrative commission was instructed to investigate the actions of the local session, the governing body of plaintiff church elected by the members of its congregation. However, before said commission rendered its report, plaintiff church, on January 24, 1977, at its annual meeting, adopted a resolution severing relations with defendants and retaining title to all property both real and personal then held or administered by it. On February 1, 1977, the investigating commission made its report to the presbytery, recommending removal of the local session as the governing body of the First Presbyterian Church of Schenectady and the appointment of another administrative commission with full power of the session to act in its place. The presbytery acted in accordance with the recommendation and, at the same time dissolved the pastoral relationship of plaintiffs Mekeel and Alford with the local church and deleted their names from all its rolls. There was no administrative appeal taken by plaintiff church or any of its members through the hierar*166chy of defendants following this action; rather, plaintiffs chose to ignore or disobey directives of the commission and pursued their functions without acceptance of or submission to the authority of defendants. Thereafter, on February 17, Í977, plaintiff church instituted an action against UPCUSA in the United States District Court for the Northern District of New York, seeking a declaratory judgment of independence from UPCUSA and injunctive relief restraining it from interfering with plaintiff’s independence. By decision dated March 11,1977, this relief was denied, inter alla, on the grounds the dispute was subject to resolution under ecclesiastical law and not a subject for judicial inquiry (First Presbyt. Church of Schenectady v United Presbyt. Church in United States of Amer., 430 F Supp 450).
The instant action was then commenced seeking the same type of relief. An application for temporary injunctive relief was denied by Special Term in a decision dated July 18, 1977, upon much the same grounds as in the District Court action. However, upon trial before the court without a jury of this action and the counterclaim interposed by defendants seeking affirmative injunctive relief on behalf of its administrative commission, Trial Term ultimately concluded that it could not declare the status or powers of the respective parties without interpreting church law, and thus impermissibly trespass into the ecclesiastical field, but, that it was within its power to resolve the questions of title and possession of church property by applying the “neutral principles of law” concept as enunciated in Jones v Wolf (443 US 595). Accordingly, plaintiffs were granted the injunctive relief they sought, and defendants’ counterclaim was dismissed.
On this appeal, defendants contend that the issues in this matter must be decided by applying the long-standing rule of Watson v Jones (13 Wall [80 US] 679) and its progeny, which requires that secular courts give deference to the authority of a hierarchical church in a dispute involving matters of intrachurch policy, power and property. This being the case, defendants assert that once Trial Term looked behind the provisions of the constitution of UPCUSA (the Book of Order), it violated this rule, which *167was reiterated in Jones v Wolf (supra), upon which it relied heavily. In support of their position, defendants contend that throughout its history, plaintiff church has acquiesced and followed all of the mandates, rules, regulations and assessments of UPCUSA and, thus, by this action has voluntarily subjected itself to the guidance and control of the national denomination. Moreover, defendants argue that as the use and benefit of church property is governed and controlled by the organic law of the church as provided in its Book of Order, there is, therefore, vested in defendants a beneficial interest in this property without affecting the legal title to that property. Accordingly, since the Book of Order spells out in detail the procedures to be followed in the event of a dispute such as the one at hand, upon compliance with those procedures, defendants are entitled to the aid of a court of equity to enforce any ecclesiastical decree imposed against a congregation (Westminster Presbyt. Church of West Twenty-third St. v Trustees of Presbytery of N. Y., 211 NY 214).
Plaintiffs, on the other hand, contend that the clear holding in Jones v Wolf (supra) and cases that have followed it in other jurisdictions, reject the argument that denominational replacement of a local session by an administrative commission can be enforced in a secular court of equity. Rather, plaintiffs assert that this case is the classic dispute as to the legal ownership of property to which the “neutral principles of law” rule may be applied, and that Trial Term properly applied that rule to the facts of this case.
We are called upon to resolve what seems to be a clear-cut issue. However, resolution of that issue is far from simple. As a first step, we conclude that plaintiff church is not subject to any of the pertinent provisions of the Religious Corporations Law of the State of New York. Having been incorporated prior to January 1, 1828, the church is possessed of all the rights and privileges which it was accorded at the time of the original incorporation (L 1896, ch 336, now Religious Corporations Law, § 24). Next, we must determine whether this dispute may be resolved by applying the “neutral principles of law” analysis to this factual setting, without contravening established prin*168ciples of separation of church and State. We think not. Resolution of the controversy must depend, ultimately, on considerations of religious doctrine and practice. It is not dependent “exclusively on objective, well-establishecí concepts of trust and property law familiar to lawyers and judges” (Jones v Wolf, supra, p 603; see, also, Avitzur v Avitzur, 58 NY2d 108).
While the use and occupancy of property may depend on the result of this litigation, the genesis of the dispute is rooted in the exercise of power by a hierarchical church according to its Book of Order. Applying “neutral principles of law”, as suggested by plaintiffs, will, in our view, inexorably entangle this court in a religious controversy. Title to property is not the source of the dispute; it is the beneficial use and application of that property which is at issue. Any determination of that issue by this court would be a direct intrusion into the area of religious doctrine, practice and administration. In such circumstances, we must defer to the authority of the ecclesiastical body (Serbian Orthodox Diocese v Milivojevich, 426 US 696).
This does not mean that the court may not afford assistance to church authority in the enforcement of its decrees, for otherwise the controversy may never be resolved. Defendant presbytery has the. right to proceed in a court of equity to enforce its ecclesiastical decrees against the congregation of plaintiff church (Trustees of Presbytery of N. Y. v Westminster Presbyt. Church of West Twenty-third St., 222 NY 305, 318-319; cf. Avitzur v Avitzur, supra). This relief should be granted to defendants in accordance with their counterclaim.
The judgment should be modified, on the law and the facts, by reversing so much thereof as granted plaintiffs injunctive relief and dismissed the counterclaim; the complaint dismissed, and judgment directed to be entered in favor of defendants on their counterclaim, permanently enjoining plaintiffs from failing to obey the directives, orders and mandates of the administrative commission in the management and control of plaintiff church, and, as so modified, affirmed.